Citation Nr: 0110263	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-27 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's request for waiver of recovery of 
Department of Veterans Affairs Chapter 30 educational 
assistance benefits in the amount of $1,056.01 was timely.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the St. Paul, 
Minnesota, Regional Office (RO), Committee on Waivers and 
Compromises, which determined that the veteran's request for 
waiver of recovery of an overpayment of VA Chapter 30 
educational assistance benefits in the amount of $1,056.01 
was untimely.  In January 1997, the veteran submitted a 
notice of disagreement with the decision.  In August 1997, 
the RO issued a statement of the case to the veteran which 
addressed solely the issue of the timeliness of his request 
for waiver.  In September 1997, the veteran submitted a 
substantive appeal.  The veteran has represented himself 
throughout this appeal.  


REMAND

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000).  The provisions of 38 
C.F.R. § 1.963 (2000) clarify that:

(b)	Application.  A request for waiver 
of an indebtedness under this section 
shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

In May 1991, the RO informed the veteran that his award of VA 
Chapter 30 educational assistance benefits were being 
terminated as of May 2, 1991 as he had received a grade for 
ten course hours which would not be counted toward his 
graduation requirements.  The RO informed the veteran that he 
would be receiving "a computer-generated letter with more 
details, including the amount of overpayment, if any."  On 
June 18, 1991, the RO informed the veteran that his VA 
educational assistance benefits were being reduced to the 
less than half-time rate effective as of January 7, 1991 as 
ten of his course hours would not be used in computing his 
graduation requirements.  The RO again informed the veteran 
that "if an adjustment has been made to your award, you will 
also receive a computer-generated letter ... concerning ... the 
amount of the overpayment or additional overpayment (if any), 
procedures for repayment, and your right to request waiver of 
any overpayment."  

In October 2, 1992, the St. Louis, Missouri, Regional Office 
notified the veteran that it had written to him on "several 
occasions about your Montgomery G. I. Bill (Chapter 30) 
benefits debt of $1,056.01."  The veteran was informed that 
it was urgent that he respond and/or present evidence within 
sixty days to establish "that all or part of this 
indebtedness is not past due or is not legally enforceable."  
The Board notes that, while the RO decision and the statement 
of the case refer to a June 18, 1991 notification to the 
veteran of the overpayment, the record does not contain a 
copy of such written notice to the veteran, dated between the 
June 18, 1991 letter and the October 2, 1992 notice.  

In light of the above the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to obtain a copy 
of the June 1991 notice to the veteran of 
the overpayment in the calculated amount 
of $1,056.01, and any notification 
regarding his right to request waiver, and 
associate them with the record on appeal.  
If the RO is unable to obtain a copy, it 
should attempt to have the appropriate 
authority prepare a certification 
regarding when the notice of the 
overpayment was mailed to the veteran and 
what information was contained in the 
notice, including information regarding 
his right to request waiver.  This should 
be associated with the record on appeal.

3.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
period of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is free to submit additional 
evidence and argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




